Filed 8/26/13 In re Matthew R. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re MATTHEW R., a Person Coming
Under the Juvenile Court Law.


THE PEOPLE,
                                                                       G047875
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL042179)
         v.
                                                                       OPINION
MATTHEW R.,

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Gregory
W. Jones, Judge. Affirmed.
                   Marilee Marshall, under appointment by the Court of Appeal, for
Defendant and Appellant.
              Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney
General, Peter Quon, Jr., and Randall D. Einhorn, Deputy Attorneys General, for Plaintiff
and Respondent.


                                 *           *          *


              Minor Matthew R. appeals a judgment declaring him a ward of the court
                            1
(Welf. & Inst. Code, § 602) and placing him on formal probation. According to minor,
the court abused its discretion when it terminated his deferred entry of judgment
proceedings because he failed drug tests. (See § 793, subd. (a).) We affirm.


                                          FACTS


              A March 2012 petition alleged that minor (15 years old at the time)
committed two violations of Health and Safety Code section 11360, subdivision (a), the
sale or transportation of marijuana. Waiving his right to a trial, minor admitted the
charges. In response to probation department inquiries, minor stated he first used
marijuana at the age of 14 and used marijuana “at most” once every two weeks. Minor
claimed he had stopped using drugs and alcohol. In June 2012, the court placed minor on
deferred entry of judgment non-wardship probation. As a condition of probation, minor
could not use, possess, or be under the influence of alcohol or illegal drugs. Minor was
also ordered to participate in drug testing and substance abuse education. Minor agreed
in his deferred entry of judgment program contract that he understood he “may be
terminated from” the deferred entry of judgment program and returned to delinquency
court for sentencing if he did not comply with the terms of his probation.
1
              All statutory references are to the Welfare and Institutions Code, unless
otherwise stated.

                                             2
              Minor tested positive for marijuana on November 6, 2012, and December
10, 2012. At a December 2012 hearing, minor admitted he was using marijuana until
early November 2012. Minor asked the court to allow him to continue deferred entry of
judgment non-wardship probation. Likewise, the probation officer recommended that the
court maintain deferred entry of judgment non-wardship probation. Instead, at a January
2013 hearing, the court terminated deferred entry of judgment non-wardship probation,
found the allegations of the petition to be true beyond a reasonable doubt, entered
judgment declaring minor to be a ward of the court, and placed minor on formal
probation (which included many of the same conditions to which minor was already
subject). The court explained, “[I]t is apparent . . . that not only is [minor] in violation of
the terms and conditions of the [deferred entry of judgment] probation, but it is the same
type of conduct which brought him before the court initially. And it appears from the
violations that the level of supervision is not sufficient.”


                                        DISCUSSION


              “„The [deferred entry of judgment] provisions of section 790 et seq. were
enacted as part of Proposition 21, The Gang Violence and Juvenile Crime Prevention Act
of 1998, in March 2000. The sections provide that in lieu of jurisdictional and
dispositional hearings, a minor may admit the allegations contained in a section 602
petition and waive time for the pronouncement of judgment. Entry of judgment is
deferred. After the successful completion of a term of probation, on motion of the
prosecution and with a positive recommendation from the probation department, the court
is required to dismiss the charges. The arrest upon which judgment was deferred is
deemed never to have occurred, and any records of the juvenile court proceeding are
sealed.‟” (In re Kenneth J. (2008) 158 Cal.App.4th 973, 976, italics added.)



                                               3
               A minor is eligible for deferred entry of judgment “if all of the following
circumstances apply: [¶] (1) The minor has not previously been declared to be a ward of
the court for the commission of a felony offense. [¶] (2) The offense charged is not one
of the offenses enumerated in subdivision (b) of Section 707. [¶] (3) The minor has not
previously been committed to the custody of the Youth Authority. [¶] (4) The minor‟s
record does not indicate that probation has ever been revoked without being completed.
[¶] (5) The minor is at least 14 years of age at the time of the hearing. [¶] (6) The minor
is eligible for probation pursuant to Section 1203.06 of the Penal Code.” (§ 790, subd.
(a)(1)-(6).)
               The decision whether to grant deferred entry of judgment to an eligible
minor is within the discretion of the juvenile court. (In re Sergio R. (2003) 106
Cal.App.4th 597, 607.) This exercise of discretion is based on “whether the minor will
derive benefit from „education, treatment, and rehabilitation‟ rather than a more
restrictive commitment.” (Ibid.) Here, the court initially granted deferred entry of
judgment to minor (in June 2012) before ultimately terminating minor‟s participation in
the program (in Jan. 2012).
               “If it appears to the prosecuting attorney, the court, or the probation
department that the minor is not performing satisfactorily in the assigned program or is
not complying with the terms of the minor‟s probation, or that the minor is not benefiting
from education, treatment, or rehabilitation, the court shall lift the deferred entry of
judgment and schedule a dispositional hearing.” (§ 793, subd. (a).) Minor concedes the
court‟s decision to terminate his participation in the deferred entry of judgment program
is reviewed for an abuse of discretion.
               Minor‟s position seems to be that the court‟s decision was outside the
bounds of reason because: (1) it went against the probation department‟s
recommendation; (2) minor was complying with most of the probation conditions
imposed by the court; and (3) marijuana use is less serious than its transportation or sale.

                                               4
But minor does not cite any legal authority to support the notion that we should interfere
with the court‟s decision, which is supported by minor‟s flaunting of his probation
condition to refrain from using illegal drugs. The court was also entitled to conclude
minor required more stringent supervision, not the less restrictive option of his deferred
entry of judgment probation. We therefore reject minor‟s assertion that the court abused
its discretion.


                                        DISPOSITION


                  The judgment is affirmed.



                                                  IKOLA, J.

WE CONCUR:



O‟LEARY, P. J.



MOORE, J.




                                              5